                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 MARQUES D. MARTIN,                                )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )             No.: 3:19-CV-293-HSM-HBG
                                                   )
 MURFREESBORO, TN, and                             )
 RUTHERFORD COUNTY, TN,                            )
                                                   )
               Defendants.                         )

                                  MEMORANDUM OPINION

       The Court is in receipt of a pro se civil rights complaint under 42 U.S.C. § 1983 [Doc. 2],

and a motion for leave to proceed in forma pauperis [Doc. 1].

       Plaintiff’s complaint is against Murfreesboro, Tennessee, and Rutherford County,

Tennessee, and it sets forth claims relating to the 11 years he was incarcerated in that judicial

district [Doc. 2]. The general venue statute for federal district courts provides, in relevant part, as

follows:

               A civil action may be brought in—(1) a judicial district in which any
               defendant resides, if all defendants are residents of the State in
               which the district is located; (2) a judicial district in which a
               substantial part of the events or omissions giving rise to the claim
               occurred, or a substantial part of property that is the subject of the
               action is situated; or (3) if there is no district in which an action may
               otherwise be brought as provided in this section, any judicial district
               in which any defendant is subject to the court’s personal jurisdiction
               with respect to such action.

28 U.S.C.A. § 1391(b)(1)-(3). A federal district court may transfer a civil action to any district or

division where it could have been filed originally “in the interest of justice.” 28 U.S.C. § 1406(a).

       As set forth above, Plaintiff’s complaint sets forth claims arising in Rutherford County,

Tennessee. Rutherford County lies within the Nashville Division of the Middle District of
Tennessee. See 28 U.S.C. § 123(b). The Court therefore concludes that the proper venue for this

case is the Nashville Division of the Middle District of Tennessee.

       Accordingly, the Clerk will be DIRECTED to transfer this action to the Nashville Division

of the Middle District of Tennessee and CLOSE this Court’s file.

       SO ORDERED.



                                                         s/ Harry S. Mattice, Jr.______
                                                        HARRY S. MATTICE, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                2
